Title: Enclosure I: Decree of the Geneva National Commission, 28 September 1794
From: Geneva National Commission
To: Jefferson, Thomas



EnclosuresIDecree of the Geneva National Commission
Egalité, Liberté, indépendance.
Commission Nationale.
Citoyens!
L’Etat de pénurie et d’inaction dans lequel se trouve dès longtems le Commerce et l’industrie à Geneve, alloit plonger une foule de nos concitoyens, dans la plus éffrayante misère. Cette situation critique éxigeoit, pour en sortir, des moyens extraordinaires, prompts et efficaces. La Nation insurgée le sentit et les indiqua.
Elle chargea, entr’autres travaux, la Commission révolutionnaire de diriger  ses vues sur la création d’institutions régénératrices, qui pussent guérir les maux dont nous sommes tourmentés, et ramener dans notre chere patrie, Non pas cet aspect d’un faste insultant, qui ne donne aux Etats que l’apparence mensongere de la prospérité, et fut toujours le précurseur certain de leur chute, ou l’indice de l’asservissement du peuple; Mais le vrai bonheur, celui de nos ancetres, celui des républicains, celui qui ne peut éxister sans la simplicité et sans la pureté des moeurs, Celui dont la vraie base est l’amour du travail et de l’égalité.
Ces établissemens sont difficiles et longs à former. La Commission révolutionnaire s’en occupa avec sollicitude dans tous les momens où elle ne fut pas détournée de cet objet par des interets urgens et provisoires, et par les circonstances qui forcèrent la Nation à l’ériger en tribunal révolutionnaire.
La Commission Nationale, elle même, n’a pu encore que préparer des matériaux et faire des essais. L’une et l’autre ont cherché à redonner de l’activité au Comptoir patriotique, et la commission Nationale s’occupa à le réorganiser. Elles ont établi un dépot ou les Citoyens peuvent recevoir des avances sur les produits de leur industrie, en en attendant l’écoulement; elles ont mis en train des fabriques de mouvemens bruts, elles méditent sur les moyens de procurer à chacun de l’ouvrage.
Mais pour donner à tous les établissemens projetés, la stabilité, l’extension et la perfection qu’ils doivent avoir pour le bonheur du peuple, il faut du tems, des expériences suivies, un grand travail, et surtout des fonds considérables. Or ces fonds, où les trouver?
Le peuple insurgé contre l’aristocratie, a des remboursemens légitimes à reclamer du parti qui provoqua ces dépenses énormes, suites funestes du régime despotique et militaire sous lequel gémirent plusieurs années les Citoyens depuis l’intervention des troupes étrangères en 1782; et les patriotes, qui sont dans l’aisance, sont assurément disposés à faire de grands sacrifices. Il a donc ordonné qu’il seroit prélevé, non seulement des indemnités, mais une contribution générale, mesure extraordinaire, qui seule peut sauver la république, justifiée par son indispensable nécessité, et dont la rigueur même est une base de sécurité future, qui doit rassurer sur la crainte d’un nouveau recours à de semblables moyens.
La Commission nationale, chargée par le peuple insurgé de ce pénible devoir, a cherché avec la plus scrupuleuse attention, le plan et le mode qui pourroit rendre ces indemnités et cette contribution suffisamment productives, sans énerver le commerce et l’industrie, qui sont nos plus précieuses ressources, et auxquelles son but essentiel est de rendre le ressort et l’activité qui leur manquent. La Commission nationale a aussi cherché à fixer avec justice, d’une maniere positive et génerale, les variations d’indemnités et de contributions dictées par les diverses situations des individus taxés, ainsi que par les diverses mesures de l’incivisme, de ceux qui se sont montrés les ennemis de l’égalité et de la liberté. Après avoir murement pesé toutes ces considérations, et s’être bien pénétrée de la nécessité de remplir l’attente du peuple, la Commission Nationale a pris l’arretté suivant.
article premier.
Les Citoyens patriotes ayant une proprieté audessous de £12000 ne sont point taxés, mais la Commission Nationale les invite, au nom de la Nation, à venir présenter l’offrande que leur suggérera leur patriotisme.
art. II.
Tous les Citoyens qui par des actes, par des propos, ou par leur égoïste inaction, se sont montrés contraires ou indifférens aux principes d’égalité et de liberté,  qui ont été appelés par devant les tribunaux révolutionnaires, et qui ont une proprieté de £4000 et audessus jusqu’à £12000 exclusivement sont taxés comme suit: Ceux d’entr’eux qui se sont prononcés de manière à etre Classés comme aristocrates, payeront


sur £4000. 1 ⅔ p%
}
et ainsi de suite en augmentant de sur 5/12 p% par chaque £1000 jusqu’ à £12000 exclusivement.


  sur £5000. 2 1/12 p%


Ceux qui seront classés comme englués ou égoïstes payeront comme tels.


  sur £4000. 1 p%
}
  et ainsi de suite en augmentant d’un quart p% par  chaque £1000 jusqu’ à £12000 exclusivement.


  sur  5000  1 ¼ p% 


art. III.
Tous les Citoyens patriotes, toutes les veuves et leurs enfans mineurs, toutes les filles majeures ayant une fortune indépendante, toutes les femmes séparées de corps et de biens, et ayant une propriété de £12000 et audessus, payeront une contribution définitivement réglée comme suit:




et ainsi de suite en augmentant progressivement d’un


  sur
  £12000. 2 p%
}
  6e. p% par chaque £1000 en sus. Le maximum net del la taxe de toutes les personnes désignées dans cet article, ne pourra, dans aucun cas, excéder 25 p% de la fortune du Contribuable.


  
  £13000  2 ⅙ p%


  
  £14000  2 ⅓ p%


art. IV.
L’indemnité due par les enlués, égoistes ou indifférens, qui ont une fortune de £12000 et audessus, sera d’une moitié en sus des personnes désignées dans l’article trois; en sorte que la ou la Contribution d’un patriote est de £400. celle de l’englué, égoïste ou indifférent sera de £600. et ainsi de suite pour tout le tableau comparatif. Le maximum de l’indemnité pour ces derniers, ne pourra dans aucun cas, excéder 30 p% de la fortune du taxé.
art. V.
L’indemnité due par les aristocrates sera de deux fois et demie la taxe des patriotes, en sorte que là ou le patriote paye £400. et l’englué £600. l’aristocrate payera £1000; c’est-à-dire autant que les deux ensemble, à fortunes égales, et ainsi de suite pour le tableau comparatif. Le maximum de l’indemnité due par l’aristocrate, ne pourra dans aucun cas, excéder 40 p% de la fortune du taxé.
art. VI.
La Contribution et l’indemnité seront levées sur les fortunes réunies du Mary, de la femme, de leurs enfans mineurs, et filles non mariées quoique majeures, d’ou qu’elles proviennent; sur celle du Pere veuf, de ses enfans mineurs et filles non mariées quoique majeures; sur celle de la Mère veuve, de ses enfans mineurs et filles non mariées quoique majeures, sur celle des freres et soeurs orphelins de Pere et de Mere. Dans tous ces cas la cumulation de ces fortunes aura lieu.
art. VII.
Sur toute Contribution ou indemnité exigée des gens mariés, il sera défalqué un 12eme. de cette contribution ou indemnité en faveur de la Femme, de chaque enfant mineur, et de chaque fille non mariée quoique majeure, et qui n’a pas une fortune indépendante; sur la taxe des veufs, des veuves et de [leu]rs enfans, il sera de même défalqué un 12e. pour chaque enfant mineur, et pour chaque fille non [marié]e, quoique majeure et qui n’a pas une fortune indépendante. Enfin sur la taxe des orphelins de Pere et de Mere, il sera défalqué un 10e. en faveur de Chaque pupille.

art. VIII.
Les Citoyens Célibataires, dans quelque Classe qu’ils se trouvent sur le tableau, depuis l’age de 35 ans et audessus, possédant une fortune de £12000 et plus, payeront un 10e. en sus de la contribution ou indemnité à laquelle ils seront taxés.
art. IX.
Les dons patriotiques faits dès le 19 Juillet dernier, la valeur de la Vaisselle mise en requisition, et celle des effets saisis, seront appliqués en déduction de la Contribution ou indemnité.
La Commission Nationale fera incessamment rentrer dans les coffres de la Nation, les indemnités et contributions cydessus. Elle se persuade qu’aucun individu ne la mettra dans le cas d’emploier les moyens de Contrainte que la Nation à mis à sa disposition.
Citoyens! La Commission Nationale verra sans doute se réaliser les bons effets, de tout genre, que doit produire cette subvention extraordinaire, et c’est la plus douce récompense de ses travaux; mais il est de son devoir de déclarer à ses concitoyens, que pour assurer la prospérité publique, le repos de l’Etat, et le bonheur du peuple, il faut que cette mesure soit secondée par une disposition générale au travail. Une République bien organisée ou qui veut l’etre, flétrit la paresse, et voue tout oisif volontaire, au mépris ou à la proscription. Donné à Geneve le 28 7bre. 1794 l’an 3 de l’égalité.
Les Membres de la Commission sont


J. Bourdillon Disday
Jn. Dd. Cougnard
Dd. Jl. Matthey


Laurent Bernier
Jsc. Cornuaud
Theop. Martin


Alex. Bousquet
Frs. Gaillard
Matt. Nal.


Ant. Bideleux
And. Ces. Lagier
J. J. Odier Chevrier


Charles Cellier
Js. Malher
Frs. Romilly




   LeComte Sécrétaire



